

114 S2172 IS: Protecting Consumers from Unreasonable Rates Act
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2172IN THE SENATE OF THE UNITED STATESOctober 8, 2015Mrs. Feinstein (for herself, Mrs. Boxer, Mr. Tester, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide protections for consumers against excessive,
			 unjustified, or unfairly discriminatory increases in premium rates.
	
		1.Short
 titleThis Act may be cited as the Protecting Consumers from Unreasonable Rates Act.
		2.Protection of
			 consumers from excessive, unjustified, or unfairly discriminatory
			 rates
			(a)Protection from
 excessive, unjustified, or unfairly discriminatory ratesThe first section 2794 of the Public Health Service Act (42 U.S.C. 300gg–94), as added by section 1003 of the Patient Protection and Affordable Care Act (Public Law 111–148), is amended by adding at the end the following new subsection:
				
					(e)Protection from
				excessive, unjustified, or unfairly discriminatory rates
						(1)Authority of
 StatesNothing in this section shall be construed to prohibit a State from imposing requirements (including requirements relating to rate review standards and procedures and information reporting) on health insurance issuers with respect to rates that are in addition to the requirements of this section and are more protective of consumers than such requirements.
						(2)Consultation in
 rate review processIn carrying out this section, the Secretary shall consult with the National Association of Insurance Commissioners and consumer groups.
						(3)Determination of
 who conducts reviews for each StateThe Secretary shall determine, after the date of enactment of this section and periodically thereafter, the following:
 (A)In which markets in each State the State insurance commissioner or relevant State regulator shall undertake the corrective actions under paragraph (4), based on the Secretary’s determination that the State regulator is adequately undertaking and utilizing such actions in that market.
 (B)In which markets in each State the Secretary shall undertake the corrective actions under paragraph (4), in cooperation with the relevant State insurance commissioner or State regulator, based on the Secretary’s determination that the State is not adequately undertaking and utilizing such actions in that market.
							(4)Corrective
				action for excessive, unjustified, or unfairly discriminatory
 ratesIn accordance with the process established under this section, the Secretary or the relevant State insurance commissioner or State regulator shall take corrective actions to ensure that any excessive, unjustified, or unfairly discriminatory rates are corrected prior to implementation, or as soon as possible thereafter, through mechanisms such as—
 (A)denying rates;
 (B)modifying rates; or (C)requiring rebates to consumers.
 (5)NoncomplianceFailure to comply with any corrective action taken by the Secretary under this subsection may result in the application of civil monetary penalties and, if the Secretary determines appropriate, make the plan involved ineligible for classification as a Qualified Health Plan..
			(b)Clarification of
 Regulatory AuthoritySuch section is further amended—
 (1)in subsection (a)—
 (A)in the heading, by striking premium and inserting rate;
 (B)in paragraph (1), by striking unreasonable increases in premiums and inserting potentially excessive, unjustified, or unfairly discriminatory rates, including premiums,; and
 (C)in paragraph (2)—
 (i)by striking an unreasonable premium increase and inserting a potentially excessive, unjustified, or unfairly discriminatory rate;
 (ii)by striking the increase and inserting the rate; and
 (iii)by striking such increases and inserting such rates; and
 (2)in subsection (b)—
 (A)by striking premium increases each place it appears and inserting rates; and
 (B)in paragraph (2)(B), by striking premium and inserting rate.
					(c)Conforming
 amendmentTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended—
 (1)in section 2723 (42 U.S.C. 300gg–22)— (A)in subsection (a)—
 (i)in paragraph (1), by inserting and section 2794 after this part; and
 (ii)in paragraph (2), by inserting or section 2794 after this part; and
 (B)in subsection (b)—
 (i)in paragraph (1), by inserting and section 2794 after this part; and
 (ii)in paragraph (2)—
 (I)in subparagraph (A), by inserting or section 2794 that is after this part; and
 (II)in subparagraph (C)(ii), by inserting or section 2794 after this part; and
 (2)in section 2761 (42 U.S.C. 300gg–61)—
 (A)in subsection (a)—
 (i)in paragraph (1), by inserting and section 2794 after this part; and
 (ii)in paragraph (2)—
 (I)by inserting or section 2794 after set forth in this part; and
 (II)by inserting and section 2794 after the requirements of this part; and
 (B)in subsection (b)—
 (i)by inserting and section 2794 after this part; and
 (ii)by inserting and section 2794 after part A.
						(d)Applicability to
 grandfathered plansSection 1251(a)(4)(A) of the Patient Protection and Affordable Care Act (Public Law 111–148), as added by section 2301 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), is amended by adding at the end the following:
				
 (v)Section 2794 (relating to reasonableness of rates with respect to health insurance coverage)..
			(e)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this Act, such sums as may be necessary.
			(f)Effective
 dateThe amendments made by this section shall take effect on the date of enactment of this Act and shall be implemented with respect to health plans beginning not later than January 1, 2017.